United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-3014
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                  Bernard Edwards

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                   for the Northern District of Iowa, Waterloo
                                 ____________

                             Submitted: March 3, 2016
                               Filed: March 8, 2016
                                   [Unpublished]
                                  ____________

Before LOKEN, MURPHY, and BYE, Circuit Judges.
                           ____________

PER CURIAM.

      Bernard Edwards directly appeals the district court’s1 judgment revoking his
supervised release and sentencing him to 11 months in prison. On appeal, counsel


      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
argues that the court imposed an unreasonable sentence, as it failed to give sufficient
weight to several mitigating circumstances.

       After careful review, this court affirms. See United States v. Miller, 557 F.3d
910, 915-16 (8th Cir. 2009) (this court reviews revocation sentence for abuse of
discretion, first reviewing for significant procedural error, and then considering
substantive reasonableness). The district court identified the relevant sentencing
factors; explained its reasons for the sentence with specific reference to some of those
factors, including the nature of the violations and Edwards’s history and
characteristics; and did not commit a clear error of judgment. See id. at 917 (outlining
substantive-reasonableness test); see also United States v. Hum, 766 F.3d 925, 927-28
(8th Cir. 2014) (per curiam) (rejecting argument that district court failed to adequately
consider § 3553(a) factors, as court properly considered defendant’s history and
noncompliance on supervision, and need to deter and maintain respect for court’s
directives).

      The judgment is affirmed. Counsel’s motion to withdraw is granted.
                      ______________________________




                                          -2-